Dickey, J.
The Liquor Tax Law is concerned with individuals holding liquor tax certificates as well as the particular place where business is carried on.
While the law permits one person to hold certificates for-different places without number, as I interpret the law, the violation by that individual of any of the provisions of the law will forfeit all tax certificates held by him wherever the premises are situate. It is meant to be drastic in its operations against violators of its provisions so that any offender loses all his rights to traffic in liquors anywhere.
I do not think it objectionable in one proceeding to join several places where certificates are held by the same person. There is no provision in the law forbidding it and the law fairly contemplates it. By section 42 it provides that two or more penalties may be sued for and recovered in the same action.
Ordered accordingly.